Case: 2:21-cv-00568-SDM-CMV Doc #: 10 Filed: 05/24/21 Page: 1 of 2 PAGEID #: 68




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JACQUELYN CARPENTER,                           )          CASE NO. 2:21-cv-00568
                                                )
                        Plaintiffs,             )          JUDGE SARAH D. MORRISON
                                                )
                      v.                        )          Magistrate Judge Chelsey M. Vascura
                                                )
 SOUTHERN AIRWAYS EXPRESS, et                   )
 al.,                                           )
                                                )
                        Defendants.             )


      PLAINTIFF’S UNOPPOSED MOTION TO AMEND BRIEFING SCHEDULE


       NOW COMES Plaintiff Jacquelyn Carpenter, through counsel, and, pursuant to Fed. R.

Civ. P. 6(b) and this Court’s Local Rules, respectfully moves this Court to amend the briefing

schedule in this case. Specifically, Plaintiff respectfully requests the Court extend her deadline to

respond to Defendants’ Motion to Dismiss for Lack of Personal Jurisdiction and Improper Venue

(Doc. No. 9) to June 9, 2021 and Defendants’ Reply thereafter to June 23, 2021.

       As basis for this Motion, between the date Defendants filed their Motion and Plaintiff’s

current response deadline (May 26, 2021), Plaintiff’s counsel has been preoccupied responding to

dispositive motions in four other cases, and has participated in multiple depositions and several

other court hearings and conferences. Due to this press of business, Plaintiff’s counsel has not had

adequate time to prepare Plaintiff’s response to Defendants’ Motion, and he will not be able to do

so by May 26, 2021.

       Prior to filing this Motion, undersigned counsel conferred with defense counsel, and

Defendants do not oppose this extension of time.




                                                    1
Case: 2:21-cv-00568-SDM-CMV Doc #: 10 Filed: 05/24/21 Page: 2 of 2 PAGEID #: 69




        WHEREFORE, Plaintiff respectfully requests an extension until June 9, 2021 to file her

response to Defendants’ Motion to Dismiss, with Defendants’ Reply due thereafter on June 23,

2021.

        This is Plaintiff’s first extension, and this Motion is not being made for the purpose of

unnecessary delay.

                                                       Respectfully submitted,

                                                         /s/ Matthew G. Bruce
                                                         Matthew G. Bruce (0083769)
                                                         Evan R. McFarland (0096953)
                                                         THE SPITZ LAW FIRM, LLC
                                                         Spectrum Office Tower
                                                         11260 Chester Road, Suite 825
                                                         Cincinnati, OH 45246
                                                         Telephone: (216) 291-4744
                                                         Fax: (216) 491-5744
                                                         matthew.bruce@spitzlawfirm.com
                                                         Evan.McFarland@SpitzLawFirm.com

                                                         Attorney for Plaintiff Jacquelyn Carpenter




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on May 24, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                                       _/s/ Matthew G. Bruce      _____
                                                       Matthew G. Bruce (0083769)
                                                       THE SPITZ LAW FIRM, LLC




                                                  2
